It having been reported to the Court that Thomas W. Sullivan, of Montgomery, Alabama, has been disbarred from the practice of the law by the Supreme Court of the State of Alabama; and this Court by order of April 28, 1969 [394 U. S. 995], having suspended the said Thomas W. Sullivan from the practice of the law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, who has filed a return; now, upon consideration of the rule to show cause and the return aforesaid;
It is ordered that the said Thomas W. Sullivan be, and he is hereby, disbarred, and that his name be stricken from the roll of attorneys admitted to practice in this Court.